Citation Nr: 1704407	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 1, 2010 and in excess of 70 percent from April 1, 2010 exclusive of a period of temporary total compensation from May 24, 2010 to July 31, 2010. 

2.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI) with memory loss prior to February 1, 2012 and in excess of 70 percent from February 1, 2012 exclusive of a period of temporary total compensation from May 24, 2010 to July 31, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2005 to December 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that granted service connection and 10 percent ratings each for PTSD and residuals of a TBI. 

The Veteran testified at a hearing before the Board sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file.  

In August 2011, the RO granted a temporary total rating from May 24, 2011 to August 1, 2011 because of a period of hospitalization.  

In October 2012, the Board remanded the claims for further development. 

In June 2012, the RO granted a 70 percent rating for PTSD, effective April 1, 2010 and granted a 70 percent rating for a TBI with memory loss, effective February 1, 2012.  Because the initial and staged ratings are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that while the text of the June 2012 supplemental statement of the case suggests that the higher rating for PTSD was effective April 19, 2010, the accompanying June 2012 rating decision indicates that it was effective April 1, 2010.

Every claim for a higher evaluation includes a claim for a TDIU where the Veteran claims or the record suggests that his service-connected disabilities prevent him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board added the issue of entitlement to a TDIU as there is some evidence of unemployability in the record.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  The Veterans Benefits Management System (VBMS) contains a brief by the Veteran's representative that has been considered.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2010, the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as frequent depression and anxiety, nightmares, intrusive memories, irritability, and verbal outbursts, estrangement from others, survivor's guilt, occasional panic attacks, short term memory deficits, and lack of sleep.  

2.  Since April 1, 2010, the Veteran's PTSD manifested as persistent occupational and social impairment in most areas, but not total impairment, with symptoms as noted above and with more severe with panic attacks multiple times per week, suicidal ideations and one suicide attempt, violent assaults on others, and an inability to continue progress in school.  

3.  For the entire period of time of the appeal, the Veteran's TBI with memory loss manifested as recurrent mixed headaches with migraine features occurred from one to three times per week, with nausea, vomiting, hypersensitivity to light and sound, tinnitus, dizziness or lightheadedness when exercising, and the need to retire to a dark room.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for PTSD prior to April 1, 2010 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a rating in excess of 70 percent for PTSD beginning on April 1, 2010 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for an initial rating of 40 percent, but not higher, for a TBI with memory loss prior to February 1, 2012 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2016). 

4.  The criteria for a rating in excess of 70 percent for a TBI with memory loss beginning on February 1, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
As these appeals arise from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for PTSD and for TBI with memory loss, no additional notice is required regarding these downstream elements of the service connection claim.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA has secured all identified and relevant evidence.  This includes the Veteran's service treatment and personnel records and VA inpatient and outpatient treatment records from January 2009 through December 2013.  The Veteran has not reported worsening symptoms for either disability since this evidence was considered in the most recent December 2013 supplemental statement of the case.  VA examinations were performed in January and February 2009 and in January and February 2012, and copies of these reports have been associated with the record.  The Board finds these examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current symptoms, and included detailed assessments and opinions in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).   Moreover, Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge who complied with the requirements of 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  Testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his social and occupational functioning.  Moreover, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records and obtaining an examination to determine the nature and severity of the Veteran's PTSD.  Furthermore, neither the Veteran nor his representative has argued that there was any deficiency in the September 2011 hearing.

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record indicates that the RO obtained additional treatment records and scheduled the Veteran for the appropriate VA examinations that have been accomplished.  

Neither the Veteran, nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army infantryman with combat service in Iraq from February 2007 to April 2008.  The Veteran was awarded the Combat Infantryman's Badge.  Service personnel and treatment records show that the Veteran reported a number of traumatic combat experiences and injuries sustained in improvised explosive device (IED) detonations on or near his vehicle.  He received an early honorable discharge for multiple physical and mental health issues.  He contended in an April 2009 notice of disagreement, an April 2010 substantive appeal, and during the July 2011 Board hearing that his PTSD and residuals of a TBI are more severe than are contemplated by the initial ratings.  

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A.  PTSD 

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was first certified to the Board in July 2010, the revised regulations do not apply.  The Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  

The General Rating Formula for Mental Disorders (including PTSD) provides for a
10 percent rating when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV); 38 C.F.R. 
§ 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 
8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A score of 40 to 31 is assigned when there is some impairment of reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 30 to 21 indicates some danger of hurting self or others, or occasionally fails to maintain minimal personal hygiene or gross impairment of communications.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records contain enlistment and pre-deployment medical history questionnaires and examination reports that are silent for any mental health symptoms or treatment.  In post-deployment questionnaires dated in April 2008, the Veteran reported experiencing direct combat action, enemy and friendly casualties, vehicle accidents, and IED detonations.  He reported intrusive thoughts, nightmares, hypervigilance, numbness, detachment from others, and concern regarding anger control and conflicts with relatives and friends arising from his combat experiences.  The Veteran was hospitalized in August 2008 with increasing depression and homicidal ideations.  Clinicians diagnosed acute PTSD, depression, and alcohol abuse.  In October 2008, the Veteran underwent follow-up physical and mental evaluations.  A physician completed a "check the box" form indicating that the Veteran's behavior was aggressive with chronic suicidal ideation, labile mood, loosely connected thinking but with normal content and fair memory.  The Veteran was otherwise alert, oriented, and mentally responsible.  The physician diagnosed anxiety and depression but found that it pre-existed service without explanation.  The Veteran was administratively discharged under the Army regulation for disorders "not amounting to disability."  See Active Duty Enlisted Administrative Separations, AR 635-200, 5-17 (Jul 6, 2005).  

The RO received the Veteran's claim for service connection for PTSD in December 2008.  

In February 2009, a VA psychologist noted a review of the claims file and the Veteran's report of pre-service counseling for anxiety and depression at the age of 10 to 12 arising from his parents' divorce and remarriage.  He reported that those symptoms had resolved prior to military service.  He reported experiencing sustained physical threats, the deaths of close friends, and dead and maimed bodies during combat.  About two months prior to returning from Iraq, he reported that he  developed anxiety and sleep disturbance which intensified to depression and nightmares after returning to the United States and was hospitalized for suicidal ideations in August and September 2008.  He reported being arrested for assault of a fellow soldier while he was intoxicated in October 2008 and that he subsequently received treatment for alcohol abuse.  Since discharge, he reportedly maintained an "on and off" relationship with a girlfriend and was awaiting to start college using VA education benefits.  He reported enjoying a number of recreational activities with friends. 

On examination, the Veteran reported frequent depression and anxiety, nightmares, intrusive memories, irritability and verbal outbursts, estrangement from others, survivor's guilt, occasional panic attacks, and lack of sleep.  The psychologist noted some short term memory deficits but normal thought processes, content and speech with no current suicidal or homicidal ideations.  The psychologist diagnosed mild PTSD associated with the combat experiences and assigned a GAF score of 65, noting that the disorder did not interfere with daily activities or management of his affairs. 

In March 2009, the RO granted service connection and assigned an initial 10 percent rating, effective the day following discharge from active service. 

In April 2009, a VA mental health advanced registered nurse practitioner (ARPN) noted that the Veteran was seeking regular VA mental health care because the medications issued to him in the Army had run out, resulting in worsening symptoms of anxiety, depression, irritability, and emotional distancing from his girlfriend of seven years.  The ARPN noted a similar history and symptoms as were noted by the psychologist in February 2009.  The Veteran denied any current suicidal ideations and reported that he continued to expect to attend college.  The ARPN diagnosed PTSD, restarted the medications, and assigned a GAF score of 58.  Starting in June 2009, the Veteran also received counseling at a VA community based outpatient clinic.  

On April 19, 2010, the ARNP noted that the Veteran had attended college in the fall of 2009 with a 3.2 academic average.  However, the Veteran reported that he had not been taking medications for several months, recently dropped a class, and had engaged in a fight with a fellow student earlier in the year.  His relationship with his girlfriend had also become strained.  He reported feelings of anxiety and depression but denied suicidal ideations, hallucinations, or delusions.  He reported to his VA counselor that he had started to avoid friends, driving, and attending class because of feelings of numbness, disassociation from others, and concern over lack of anger control.  The ARNP restarted the medications, and the counselor scheduled the Veteran for a program of prolonged exposure therapy. 

In May 2010, the Veteran's attending VA psychiatrist noted the Veteran's reports of insomnia, daily intrusive thoughts (but no nightmares), social avoidance, excessive startle response, one to two panic attacks per month, and infrequent passive thoughts of suicide two weeks ago but no current thoughts or intent.  The Veteran presented a melancholy mood but had normal thought content, processes and speech with fair insight and intact cognition.  In June 2010, the Veteran was hospitalized for one day at a VA facility for suicidal ideations.  The hospital psychiatrist noted symptoms similar to those noted in May 2010 with increased severity and lack of concentration and short-term memory function.  The attending psychiatrist assigned a GAF score of 35 at the time of the admission.  In a follow up examination two weeks later, the Veteran's regular attending psychiatrist noted improved symptoms.  The Veteran had returned to college classes and intended to take a full course load in the fall.  He reported brief panic attacks three times per week but denied nightmares or further thoughts of suicide.  

In July 2010, the Veteran's social worker noted that the Veteran had restarted outpatient therapy and that the disorder appeared to be more severe than contemplated by the 10 percent rating.  The Veteran reported weekly passive suicidal ideations and the feeling that he was "losing his mind."  The attending psychiatrist increased medication dosage.  Later in the year, the Veteran missed several appointments, but in November 2010 reported that he was able to attend most classes but his relationship with his girlfriend was increasingly strained.  In December 2010, the Veteran was arrested for aggravated battery after an altercation with his girlfriend.  

The Veteran was hospitalized for three days in January 2011 for an anxiety exacerbation, and again for four days in March 2011 after a suicide attempt by cutting his wrists after an altercation with his girlfriend.  A clinician noted that forearm excoriations were superficial.  The Veteran reported that he remained in college but was doing poorly academically.  The Veteran was admitted to and completed a seven week inpatient VA stress disorder treatment program from May to July 2011.  A VA physician's assistant (PA) noted a GAF score of 50 on entry and 58 on completion of the program with the Veteran's report of the level of anxiety reduced from eight to three on a scale of one to ten.  On admission and completion, the PA noted no suicidal or homicidal ideations or delusions, no deficits in thought process or cognition, and improvement of insight into his emotional state from limited to fair.  

During the July 2011 Board hearing, the Veteran testified that he remained a college student and had completed approximately one half of the program for a degree.  However, he reported recurrent thoughts of harming himself, nightmares, night sweats, anger, depressed mood, and problems concentrating in school.  He also testified that he has legal problems arising from the aggravated battery of his girlfriend due to his PTSD and anger control issues including episodes in school when he threw a chair and struck another student in arguments.  He did report socializing with some friend and attending university sports events.  

VA outpatient treatment records from July 2011 to January 2012 showed continued participation in therapy and use of medications. 

In February 2012, a VA psychologist noted a review of the claims file and accurately summarized the history of trauma in service and the symptoms and treatment since service.  The psychologist noted the following additional events and symptoms.  The Veteran reported that he was recently released from parole arising from the assault of his girlfriend and was in another physical altercation in October 2011 that required restraints and hospital care for an injury.  The Veteran reported that he completed only one academic credit in the fall semester of 2011 because of sleep deficits, lack of motivation, and episodes of aggression.  He required accommodations by the school when taking examinations.  The Veteran reported more social isolation and feelings of loss of control and death with unexpected panic attacks.   He abused alcohol which the psychologist found to be for self-medication of PTSD.  The Veteran reported wrecking two motorcycles, no longer exercised, and no longer attended athletic events for fear of crowds.  

The psychologist noted symptoms such as depressed mood, anxiety, sleep impairment, panic attacks more than once per week, mild memory loss, impaired impulse control, suicidal ideations, and inability to establish and maintain work and social relationships.  However, the psychologist did not find deficits in speech, understanding complex commands, spatial disorientation, delusions, hallucinations, or personal appearance and hygiene deficits.   Inconsistently, the psychologist did not find that the Veteran displayed grossly inappropriate behavior or was in danger of hurting himself or others.  The psychologist diagnosed severe PTSD, panic disorder with agoraphobia, and alcohol abuse associated with PTSD and assigned a GAF score of 45.  The psychologist found that the Veteran was unable to work and that PTSD caused occupational and social impairment in most areas including school, family relations, judgment, thinking and mood.   

VA outpatient treatment records from February 2012 through December 2013 show that the Veteran continued treatment with symptoms including suicidal ideations that were waxing and waning in severity and frequency.  There were no further reports of physical altercations or suicide attempts.  The Veteran's relationship with his girlfriend ended, but he was able to reengage a relationship with his father, a veteran, and move to a new town closer to relatives.  He was able to attend university athletic events.  In October 2013, the Veteran underwent a battery of psychological tests that showed less severe depression and improved sleep.  On November 7, 2013, a clinician noted that the Veteran was approved to return to school in the spring 2014 semester under a VA rehabilitation program and that he wanted to obtain full time work.  There were no longer reports of recurrent suicidal ideations.  

The Board finds that an initial rating of 30 percent, but not higher, for PTSD is warranted prior to April 1, 2010.  As there are factors consistent with both the 10 and 30 percent ratings, the higher of the two is most appropriate for this period of the appeal.  

The Board places probative weight on the state of the Veteran's military occupational impairment at the time he received a discharge in part because of his psychological issues, even though the Army did not consider it a disability.  The Veteran had experienced, promptly reported, and sought help for depression and suicidal ideation arising from multiple combat events of sufficient severity as to warrant hospitalization in August 2008.  The military examiner in October 2008 noted that the Veteran was otherwise alert, oriented, and mentally responsible with normal thought content and fair memory, but the Veteran's behavior was aggressive with chronic suicidal ideation, labile mood, and loosely connected thinking.   The Army did not consider the Veteran capable of continuing his military occupation or the remainder of his obligated military service.  

In February 2009, a VA examiner noted symptoms of frequent depression and anxiety, nightmares, intrusive memories, irritability and verbal outbursts, estrangement from others, survivor's guilt, occasional panic attacks, short term memory deficits, and lack of sleep.  However, the examiner also noted normal thought processes, content and speech with no current suicidal or homicidal ideations.  The Board considered the VA examiner's assessment of mental status as mild and assignment of a GAF score of 65, suggesting that these symptoms did not impose more than a mild level of occupational and social impairment.  However, a few months later, the Veteran sought treatment for similar symptoms and reported that he ran out of Army supplied medication.  The medication was restarted and the clinician assigned a GAF score of 58, again suggesting a mild to moderate level of impairment.  The Veteran did have a successful academic semester in the fall of 2009, but then experienced a sharp worsening of symptoms and function in the months before April 2010 including missing classes and deteriorating relationships.

In view of the Veteran's combat history, his status at the time of discharge, and the up and down cycle of symptoms and functional impairment shown in the evidence of record, the Board assigns somewhat greater probative weight on this cycle of occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the two examinations.  The Board considered all the evidence of record that bears on this level of impairment rather than solely on the examiner's assessment of the level of disability at the moment of the two examinations.  

The Board first finds that the Veteran is competent and credible in his reports of his combat experiences during service and his reports of his physical and psychological symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative. 

The Board finds over the entire period prior to April 1, 2010, that the Veteran's PTSD is best evaluated as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks manifested by symptoms such as frequent depression and anxiety, nightmares, intrusive memories, irritability and verbal outbursts, estrangement from others,  survivor's guilt, occasional panic attacks, short term memory deficits, and lack of sleep.  A higher rating is not warranted because occupational and social impairment did not extend to most areas with reduced reliability and productivity.  The Veteran's cognition and thought processes were adequate to engage in college level work, and he was able to maintain social relationships even if occasionally strained.  He did not experience recurrent suicidal ideations since the episode in August 2008 and had no psychotic hallucinations or delusions.  

The Board finds that a rating in excess of 70 percent from April 1, 2010 (exclusive of the temporary total rating from May 24, 2010 to August 1, 2010) is not warranted.  During this period of the appeal, the Veteran's impairment became significantly more severe with panic attacks multiple times per week, suicidal ideations and one attempt, violent assaults on others, and an inability to continue progress in school.  He required two hospital interventions and a seven week stress management therapy program which was helpful only in the short term.  The aggregate of the lay and medical evidence demonstrates persistent occupational and social impairment in most areas.  However, the Board finds that the level of impairment as set forth strictly in the rating criteria was not total.  The Veteran's thought processes and communications capabilities were intact.  He could understand complex issues though with reduced insight and judgment.  He did experience short term memory deficits but not to the extent that he could not remember names.  Although he had difficulty with anger control and reportedly avoided crowds, he was still able to attend university sports events.  He did not display symptoms as severe as disorientation to time or place, persistent delusions or hallucinations, or the intermittent inability to live independently and perform activities of daily living.  

B.  TBI with Memory Loss

Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

 Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet. If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent. A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1." Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."  Id. 

Emotional/behavioral dysfunction is evaluated under the schedule of ratings for mental health disorders when there is a diagnosis of a mental health disorder as is applicable in this case and evaluated in detail above.  Physical and neurological dysfunction is evaluated under the separate appropriate diagnostic code if available, or otherwise under Diagnostic Code 8045 as long as there is not more than one evaluation.  Id. 

Also for consideration are the criteria for migraine headaches provided in Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months. 
A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum 50 percent schedular rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R.              § 4.124a, Diagnostic Code 8100.

Service treatment records show that the Veteran reported in an April 2008 questionnaire that he had experienced head injuries in vehicle accidents, falls, and IED detonations. He reported being dazed and later experiencing headaches, dizziness, ringing in the ears, sleep disturbances, loss of concentration, memory problems, irritability, anxiety and fatigue.  He highlighted that the most frequent, intense, and long duration physical symptoms were headaches, memory, concentration, and sensitivity to noise.  He was offered but declined a medical evaluation until after he completed his post-deployment leave.  Subsequent outpatient treatment records list "headache syndrome" as an on-going medical complaint, but there is no record of a specific examination for residuals of the TBIs. In a July 2008 memorandum, a representative of the Army TBI clinic noted no further response from the Veteran and closed the case.  In an October 2008 questionnaire associated with a physical examination, the Veteran reported dizzy spells but denied any frequent or severe headaches, head injuries, and memory loss.  The examiner noted no neurological abnormalities, and an audiometric test was normal.  

The RO received the Veteran's claim for service connection for residuals of a TBI in December 2008.  

In February 2009, a VA physician performed a general medical examination that addressed headaches.  The Veteran reported exposure to two IED blasts and concussions from rockets that were not direct hits.  He reported headaches from one to three per week with nausea and vomiting.  Over the counter medications were not effective.  The headaches were throbbing, episodic, and caused the Veteran to seek a dark quiet place.  The physician diagnosed mixed headaches with migraine components and suggested that the Veteran may also have muscle contraction headaches secondary to cervical spine spasms and myositis.  

In another examination the next day, a different VA physician noted the Veteran's report of several head injuries during active duty in a vehicle crash, two IED detonations, one hand to hand combat training event, and one diving accident.  The Veteran reported loss of consciousness only in the training events involving choking moves.  Otherwise, he reported the sensation of time slowing down but he was able to promptly return to his duties.  The Veteran denied a history of seizures, balance and coordination problems, hypersensitivity to light or sound, decreased sense of taste or smell, or cranial nerve dysfunction at that time.  However, after discharge, the Veteran reported chronic headaches at least three times per week with nausea and visual disturbances prior to the onset of the headache.  He also reported dizziness with headaches and some lightheadedness when exercising.  The physician also noted the Veteran's report of mild memory impairment and decreased attention but did not confirm these symptoms during the examination.  The physician found that that the Veteran did not sustain a traumatic brain injury without further explanation. 

In March 2009, the RO granted service connection for residuals of TBI and assigned a 10 percent rating under Diagnostic Code 8045 for a level of severity of "1" for mild memory, concentration, and executive function complaints without objective evidence of testing.  All other cognitive impairment and other residuals not otherwise classified were "0" or normal.  

Subsequent VA inpatient and outpatient treatment records are generally silent for symptoms of recurrent headaches.  Mental health clinicians and examiners noted mild memory and concentration deficits that they associated with PTSD. 

During the July 2011 Board hearing, the Veteran testified that he experienced severe headaches on a daily basis and could not remember certain things spoken five minutes earlier or the names of his medications.  He stated that he had to take breaks at school every 15-20 minutes because of a lack of concentration. 

On February 1, 2014, a VA physician performed an examination for TBI, specifically addressing the cognitive and other impairment addressed in Diagnostic Code 8045.  The physician noted the following findings: 

-mild memory loss, attention, and concentration deficits without objective testing;

-moderate severely impaired judgment;

-social interaction frequently inappropriate; orientation always normal; motor activity normal, 

-visual spatial activity normal; 

-three or more subjective symptoms that mildly interfere with work or daily activities such as headaches, frequent insomnia, intermittent dizziness, hypersensitivity to sound and light; 

-one or more neurobehavioral effects that interfere or preclude workplace or social interaction on most days that require supervision for safety; 

-normal communications; and
 
-normal consciousness.     

On February 14, 2012, a VA neurologist examined the Veteran and noted the history of TBI on active duty and head trauma in a fight in October 2011 in which the Veteran sustained a nondisplaced occipital fracture and hemorrhage.  A computed tomography scan was negative.  The Veteran reported severe headaches for about a week after the injury and then returned to baseline with two to three headaches per week, treated with over the counter medication.  On examination, the neurologist noted no functional abnormalities.  

In March 2012, the Veteran underwent a six hour battery of neuropsychological tests.  The examiner noted the same head injuries in service, and a post-service head injuries in a motorcycle accident in August 2009 and a physical altercation in October 2011, both causing a brief loss of consciousness.  The neurologist also noted the record of physical altercations involving the Veteran in spring 2010, December 2010, and October 2011.  The Veteran also reported a recent private diagnosis of attention deficit hyperactivity disorder and his use of a prescription medication to enhance concentration.  The Veteran reported that he was in school with marginal grades, continued to drive an automobile, but did not handle his own finances.  The neuropsychologist noted that the test results were variable and tempered by ongoing alcohol abuse.  Function ranged from normal to severely impaired in the areas of attention and delayed memory.  

In June 2012, the RO granted a 70 percent rating for TBI with memory loss, effective February 1, 2012, based largely on the results of the February 2012 VA examination.  The RO assigned a severity level of 3 to the facets of judgement and neurobehavioral effects.  None of the facets were assigned a rating of "total."  

In follow-ups in November and December 2013, other neurologists noted the Veteran's report of another head injury while "wake boarding" in October 2013.  However the Veteran denied recurrent vertigo or vision disturbances.  He reported that he was authorized under a VA rehabilitation program to return to school and that his goal was to return to full time work.  Neuropsychological testing was repeated in December 2013, but the results were not yet of record.  

The Board finds that an initial rating of 40 percent, but not higher, for TBI with memory loss prior to February 1, 2012 is warranted.  The Board finds that a rating in excess of 70 percent from February 1, 2012 is not warranted.  

As noted above, the Board finds that the Veteran is competent and credible in his reports of his head injuries during and after service and his reports of his physical and psychological symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative. 
 
The Board further finds that the Veteran's rating for PTSD contemplates the facets of judgment, social interaction, neurobehavioral effects, orientation, and communications functions and thus are excluded from consideration in the rating for TBI because they would be duplicative.  These facets were addressed in detail in mental health treatment and examinations and are discussed extensively above.  Therefore, the Board will address the remaining TBI facets of motor activity, visual spatial orientation, and subjective symptoms. 

Prior to February 1, 2012, the weight of lay and medical evidence shows that the Veteran's headaches were diagnosed as "mixed headaches with migraine components," occurred from one to three times per week, and included nausea, vomiting, hypersensitivity to light and sound, tinnitus, dizziness or lightheadedness when exercising, and the need to retire to a dark room.  Under Diagnostic Code 8100, a 30 percent rating is warranted because the headaches were prostrating in that the Veteran had to stop activity and seek a dark room.  Although more frequent that once per month, a higher rating of 50 percent is not warranted because, standing alone, the headaches were not productive of severe economic inadaptability.  The Veteran was able to pursue college level classes, a cognitive capacity that does not suggest a level of severe economic inadaptability.  Alternatively, a rating of 40 percent is warranted under Diagnostic Code 8045 for level 2 impairment for three or more subjective symptoms including headaches, hypersensitivity to light and sound, and tinnitus that require rest periods and interfere to some extent with studying and participation in class.  Resolving all doubt in favor of the Veteran, this schedular rating is most applicable to the symptoms and their origin and is most favorable to the Veteran.  The record does not contain lay or medical evidence of visual spatial orientation or motor activity deficits attributable to TBI.  There is no higher schedular rating under these criteria.  

From February 1, 2012, a rating in excess of 70 percent is not warranted.  The highest schedular rating under Diagnostic Code 8100 is 50 percent and under Diagnostic Code 8045 for the non-duplicate facets is 40 percent.  Neither schedular criterion is beneficial to the Veteran.  Moreover, the February 1, 2012 examiner did not find any facet to be "total" to warrant a higher rating.  In assigning the 70 percent rating, the RO considered the judgment and neurobehavioral facets which the Board finds are duplicative of those considered in rating PTSD.  Resolving all doubt in favor of the Veteran, the Board will not disturb this rating.  
   
C.  Other Considerations

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).   As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals other than those assigned herein. 

The Board considered whether an extra-schedular rating was warranted for PTSD or TBI with memory loss at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.   Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and a traumatic brain injury with memory loss found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).   The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Moreover, the Board finds that the impairments associated with Veteran's traumatic brain injury with memory loss-to include subjective symptoms of headaches, hypersensitivity to light and sound and tinnitus-are fully contemplated by Diagnostic Code 8045.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric or traumatic brain injury impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).  


ORDER

An initial rating of 30 percent, but not higher, for PTSD prior to April 1, 2010 is granted.

A rating in excess of 70 percent for PTSD beginning on April 1, 2010 is denied. 

An initial rating of 40 percent, but not higher, for a traumatic brain injury with memory loss prior to February 1, 2012 is granted. 

A rating in excess of 70 percent for a traumatic brain injury with memory loss beginning on February 1, 2012 is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated in the Introduction, the issue of entitlement to TDIU has been raised in connection with the Veteran's claims for higher rating for PTSD and a traumatic brain injury with memory loss.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

Starting in January 2011, the Veteran's behavior included physical altercations, persistent suicidal ideations and one suicide attempt.  The Veteran also reported doing so poorly in school as to have earned only one academic credit in the previous semester.  In the February 2012 examination, the VA psychologist noted his opinion that the level of mental health dysfunction would not support gainful employment.  However, since that examination, outpatient records suggest some improvement in function and motivation to return to school and the workplace.
Therefore, on remand, an examiner should consider the effect of the Veteran's disabilities on his ordinary activity, to include his ability to work.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Moreover, the Veteran reported that he was receiving VA educational assistance and VA rehabilitation/vocational assistance during the period of the appeal.  These records and employment information from the Veteran are necessary to decide entitlement to a TDIU. 

Finally, due to the time that will elapse on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the record on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

3.  Request all records of VA inpatient and outpatient medical and psychiatric care since December 2013 and associate all records received with the electronic claims file.  

4.  After obtaining any outstanding records, return the record to the VA examiner who conducted the Veteran's June 2012 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, currently consisting of PTSD, traumatic brain injury with memory loss, lumbar spine degenerative disc disease with intervertebral disc syndrome, right lower extremity radiculopathy, left lower extremity radiculopathy, and cervical myositis, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

5.  Then adjudicate entitlement for a TDIU.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



  ____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


